Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5, and 6, drawn to a silicone sheet.
Group II, claim(s) 7-9 and 15, drawn to a method for producing a silicone sheet.
Group III, claim(s) 10-14 and 16, drawn to a method for producing an electronic component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of the sheet of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of a) Shiono (US 2017/0107415 A1), b) Shiono (US 2017/0107415 A1) in view of Endo (JP2013-147600A), or c) Endo (JP2013-147600A) in view of Zou (WO 2016/160750 A1).  Specifically, see ¶ 21-23, 35, and 38-40 below, which is incorporated herein by reference. As all common technical features shared between Groups I .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Douglas Mueller on 2/9/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-3, 5, .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Objections
Claim 1 is objected to because of the following informalities: “conductive” is misspelled on line 5 (the claim recites “conducive”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
In the present case, claim 1 is directed toward a sheet comprising a polyorganosilxoane, whereby the sheet “has been subjected to a primary curing at a primary curing temperature”. Claim 3 depends from claim 1 and requires that the polyorganosiloxane contain a) linear polyorganosiloxane with alkenyl groups and b) organohydrogenpolysiloxane crosslinking agent. However, the specification explicitly indicates that the primary curing proceeds via addition reacting using the platinum catalyst via hydrosilylation (¶ 10, 38, 49). Since hydrosilylation entails the reaction of the alkenyl groups with the hydrogensiloxane crosslinking agents, components (a) and (b) of claim 3 are clearly lost over the course of primary curing. Claim 3 explicitly requires a sheet that has already been subjected to primary curing to contain a) linear polyorganosiloxane with alkenyl groups and b) organohydrogenpolysiloxane crosslinking agent in unreacted form, but any written description of such is not found within the specification as originally filed. Since there is insufficient evidence of record that Applicant was in possession of the subject matter as claimed, claim 3 fails to 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 indicates the composition is a “two-step thermally conductive silicone sheet”, but claim 1 clearly states “the silicone sheet has been subjected to primary curing at a primary curing temperature and is capable of undergoing secondary curing at a temperature higher than the primary curing temperature”. If primary curing has already occurred, the resulting sheet is no longer a “two-step” silicone sheet. Accordingly, the scope of the claim is unclear as it is generally unclear whether a composition prior to (as suggested by “two-step”) or after primary curing (as suggested by “has been subjected to primary curing”) is intended. In the interest of compact prosecution, claim 1 is construed with the latter construction. 
Claim 1 is a product claim that is specifically directed toward a silicone sheet capable of undergoing secondary curing. Claim 1 recites “the secondary curing is 
As claims 1-3, 5, and 6 depend from claim 1, they are rejected for the same issues discussed above.
Claim 1 is a product claim that is specifically directed toward a silicone sheet capable of undergoing secondary curing. Claim 5 recites “the secondary curing is performed by a reaction using the peroxide”. The limitation creates confusion as to the scope of the claim since it appears to pertain to a process-of-use limitation associated with the claimed silicone sheet since it is not referring to some capability or characteristic of the sheet, but rather is requiring a specific process of secondary curing. It has been previously held a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). In analogous fashion, claim 5 is indefinite 
Claim 6 recites “wherein the silicone sheet after the secondary curing has an Asker C hardness of 40 or more”. The scope of the claim is indefinite as the Asker C hardness of the sheet after secondary curing is dependent upon the conditions used for secondary curing. See for instance Tables 2 and 3 of the specification. Since an identical sheet can exhibit different Asker Cs after secondary curing depending on what conditions are used, the scope of the claim is unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2), as being anticipated by Shiono (US 2017/0107415 A1; cited in the IDS received 9/16/2019).
Regarding Claims 1 and 5, Shiono describes thermally conductive sheets comprising polyorganosiloxanes, boron nitride aggregate (thermally conductive particles), organic peroxide, and platinum metal catalyst (Abstract; ¶ 8, 47-49; Examples). Shiono teaches an embodiment in Example 1 where 100 pbw polyorganosiloxane, 200 pbw BN aggregates, and 3 pbw of organoperoxide is used (¶ Shiono teaches the composition is formed into a sheet, dried/cured at 80 degrees C (primary curing), and then subsequently cured at 170 degrees C (secondary curing) (¶ 67-69). See for instance ¶ 52-53 where it is taught the lower temperature creates weak addition crosslinkinks (i.e. hydrosilylation via platinum catalyst) and the higher temperature induces peroxide cure. Since there is no apparent difference in structure between the compositions claimed and those taught by Shiono, such compositions are seen to be capable of being secondary cured via heat generated from a heat generating member of an electronic component absent evidence to the contrary. 
Shiono teaches the composition of example 1 exhibits a thermal resistance of 1.22 cm2 K / W (Table 1), which given the taught thickness of 0.45 mm (¶ 69) is equivalent to a thermal conductivity of roughly 3.7 W/mK. It is recognized that the thermal conductivity taught by Shiono is after secondary curing. Nevertheless, it is clear Shiono is describing substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification and presently claimed. It is also noted the source of thermal conductivity within the compositions is the boron nitride aggregates, which is present is substantially similar amounts pre- and post-secondary crosslinking. Accordingly, it is concluded that Shiono’s compositions after primary curing necessarily exhibit the thermal conductivity characteristics claimed in the absence of evidence to the contrary. 
With respect to hardness, it is again noted that Shiono expressly teaches substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification and presently claimed. 
Regarding Claim 6, since Shiono expressly teaches substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification, it is concluded that such compositions are intrinsically capable of being cured to provide a sheet with an Asker C hardness of 40 or more in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (US 2017/0107415 A1; cited in the IDS received 9/16/2019).
Shiono describes thermally conductive sheets comprising polyorganosiloxanes, boron nitride aggregate (thermally conductive particles), organic peroxide, and platinum metal catalyst (Abstract; ¶ 8, 47-49; Examples). Shiono teaches an embodiment in Example 1 where 100 pbw polyorganosiloxane, 200 pbw BN aggregates, and 3 pbw of organoperoxide is used (¶ 66; Table 1). Shiono teaches the composition is formed into a sheet, dried/cured at 80 degrees C (primary curing), and then subsequently cured at 170 degrees C (secondary curing) (¶ 67-69). See for instance ¶ 52-53 where it is taught the lower temperature creates weak addition crosslinkinks (i.e. hydrosilylation via platinum catalyst) and the higher temperature induces peroxide cure. Since there is no apparent difference in structure between the compositions claimed and those taught by Shiono, such compositions are seen to be capable of being secondary cured via heat generated from a heat generating member of an electronic component absent evidence to the contrary. 
Shiono teaches the composition of example 1 exhibits a thermal resistance of 1.22 cm2 K / W (Table 1), which given the taught thickness of 0.45 mm (¶ 69) is equivalent to a thermal conductivity of roughly 3.7 W/mK. It is recognized that the thermal conductivity taught by Shiono is after secondary curing. Nevertheless, it is clear Shiono is describing substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification and presently claimed. It is also noted the source of thermal conductivity within the compositions is the boron nitride aggregates, which is present is substantially similar amounts pre- and post-secondary crosslinking. Accordingly, it is concluded that Shiono’s compositions after primary curing necessarily exhibit the thermal conductivity characteristics claimed in the absence of evidence to the contrary. 
With respect to hardness, it is again noted that Shiono expressly teaches substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification and presently claimed. Accordingly, it is concluded that such compositions would possess the same Asker C hardness values as claimed in the absence of evidence to the contrary.
Regarding Claim 2, Shiono differs from the subject matter claimed in that a particular range corresponding to ppm metal atoms per weight of A is not described. However, Shiono teaches 0.1-10 pbw of platinum catalyst such as H2PtCl4 (¶ 49), which has a molecular weight of roughly 339. Given 0.1-10 pbw of H2PtCl4 is equivalent to 0.05-5.75 pbw Pt metal and Shiono teaches this amount is relative to 112-220 of polyorganosiloxane component (a+b+c) (Abstract), Shiono is seen to clearly describe overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shiono suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shiono. See MPEP 2123.
Regarding Claim 3, the example of Shiono uses a mixture that comprises linear organopolysiloxane having two alkyl groups bonded at each terminal end (¶ 30-32) and a organohydrogenpolysiloxane crosslinking agent having two or more hydrogen atoms bonded to silicon atoms (¶ 36-41). Shiono differs from the subject matter claimed in that a particular molar ratio between alkenyl groups and hydrogen groups is not specified. Shiono describes 10-100 pbw of alkenyl group siloxane and 2-20 pbw of organohydrogenpolysiloxane (Abstract) whereby the former has a degree of polymerization of 2-2,000 and the latter has a degree of polymerization of roughly 2-600 (¶ 25, 38, 42), Shiono is seen to suggest overlapping ratios. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shiono suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shiono. See MPEP 2123.
Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (US 2017/0107415 A1) in view of Endo (JP2013-147600A; cited in the IDS received 9/16/2019). As the cited JP publication is in a non-English language, the machine-translated version of the application received 9/16/2019 will be cited to.
The discussion regarding Shiono within ¶ 28-32 is incorporated herein by reference.
Regarding Claims 1-3 and 5, alternatively with respect to the claimed hardness characteristics, Endo is also directed toward thermally conductive silicone compositions produced via hydrosilylation curing (Abstract) and expressly teaches a Asker C hardness of not more than 60 is preferred as going above 60 renders the compositions difficult to exhibit good heat radiation characteristics without applying stress to the body to be heated (¶ 60). Endo teaches the hardness can be adjusted via adjusting the crosslinking density, such as by adjusting the ratio of component (A) (alkenyl-containing Endo. The remaining limitations are adequately addressed within ¶ 28-32 of this Office action, which is incorporated herein by reference.
Regarding Claim 6, since Shiono expressly teaches substantially the same polymeric polyorganosiloxane matrix crosslinked in the same manner as described within the present specification, it is concluded that such compositions are intrinsically capable of being cured to provide a sheet with an Asker C hardness of 40 or more in the absence of evidence to the contrary. 
Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP2013-147600A; cited in the IDS received 9/16/2019) in view of Zou (WO 2016/160750 A1; cited in the IDS received 9/16/2019). As the cited JP publication is in a non-English language, the machine-translated version of the application received 9/16/2019 will be cited to.
Regarding Claims 1 and 5, Endo teaches thermally conductive silicone compositions comprising polyorganosiloxane, thermally conductive particles, and platinum catalyst (Abstract) and describes embodiments where cured sheets are obtained from compositions where 1755 pbw of thermally conductive particles is used relative to 111.2 pbw of polyorganosiloxane (Table 1; ¶ 61-64, 73, 78), equivalent to 1578 pbw particles per 100 pbw of polyorganosiloxane. Curing is hydrosilylation at elevated temperatures (¶ 57) construed as “primary curing at a primary curing Endo teaches the sheets have conductivities of at least 3.0 W/mK and Asker C hardness of not more than 60 (¶ 58, 60), which overlaps the characteristics claimed. 
The compositions of Endo differ from the subject matter claimed in that an organic peroxide is not included. Zou teaches it was well known in the art that silicone compositions can be formulated as dual temperature curable silicone compositions via using a combination of platinum-containing catalyst and peroxide catalyst (Abstract) whereby a first lower temperature activates the platinum-containing catalyst to induce hydrosilylation and subsequently a second higher cure temperature activates peroxide catalyst to fully cure the composition (¶ 5). Zou teaches a dual-cure system provides advantageous features, such as the ability for the compositions to be shaped, semi-cured via first curing, stored in semi-cured form, and then fully cured for a later time (¶ 5). Zou also notes the semi-cured form allows repositioning between manufacturing steps and can be used to reduce tack (¶ 5). It would have been obvious to further incorporate peroxide into the compositions of Endo to create a dual-cure system because doing so would allow the compositions to be stored/transported in semi-cured form, allow repositioning, and/or reduce tack as taught by Endo. 
Zou teaches 0.2-5 pbw of peroxide relative to 100 pbw of vinyl silicone and 0.05-10 pbw of silicone hydride crosslinker (¶ 3), which suggests peroxide contents consistent with what is claimed. The combination of references would suggest a composition that is capable of undergoing secondary curing at a temperature higher than a primary curing temperature. Since there is no perceivable difference between such compositions and what is claimed, such compositions are seen to intrinsically be 
Regarding Claim 2, Endo teaches embodiments where 1.0 pbw of platinum catalyst is used relative to 111.2 pbw of polyorganosiloxane whereby the platinum catalyst is 5 wt% chloroplatinic acid (Table 1; ¶ 62-63, 65). Given the known molecular weight of chlorplatinic acid (409.8 g/mol) and platinum (195.1 g/mol), such a content is equivalent to 0.02 pbw platinum metal per 111.2 pbw polyorganosiloxane, or 214 ppm. 
Regarding Claim 3, Endo teaches using a combination of linear organopolysiloxane with alkyenyl groups bound on each end and a organohydrogenpolysiloxane crosslinker with two or more hydrogen atoms bound to silicon (¶ 62-63). Endo teaches preferably 0.5-1.0 mol of Si-H group is present relative to 1 mol of alkenyl group (¶ 31). 
Regarding Claim 6, since there is no perceivable difference between the compositions suggested by the combination of references and what is claimed, there would be an expectation that the same characteristics would naturally flow from the combination of references. Accordingly, such compositions are seen to be intrinsically capable of being cured to procure an Asker C hardness of 40 or more in the absence of evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764